Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 9 has been canceled.  Claims 1-8 and 10-20 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  “The second grove” most likely is a misspelling of “the second groove.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first groove and/or protrusion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Which first groove?  Applicant could have stated “said at least one first groove …” and this would have proper antecedent basis.  Applicant could have stated “one of said at least one first groove …”  

Claim 1 recites the limitation "the second groove and/or protrusion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Which second groove?  Applicant could have stated “said at least one second groove …” and this would have proper antecedent basis.  Applicant could have stated “one of said at least one second groove …”  
Indefiniteness is compounded in line 12 of claim 1 with the wherein clause beginning in line 12.  The wherein clause can be interpreted in two ways: at least one of (1) the first groove … ; (2) the second groove … ; and (3) the at least two base grooves ‘’ … are introduced or all three of (1) at least one of the first groove …; (2) the second groove …  ; and (3) the at least two base grooves ‘’ … are introduced.  There is confusion and indefiniteness.
Applicant needs to consider claim language carefully to be sure there is a definite interpretation.  Applicant is being careless in shortening terminology in reference to elements in an effort to shorten the claim’s length and these claims suffer from indefiniteness.
Claim 3 has indefinite language because of the first groove and the second groove.
Claim 8 recites the limitation "the first and/or the second groove and/or protrusion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the at least one groove and/or protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   Which one?
Claim 13 has indefinite language because of the first groove and the second groove.
Claim 20 has indefinite language because of the first groove and the second groove.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oostwouder (US 2019/0167822) (Oostwouder).
Oostwouder discloses a plastics material container with a base region, a main body adjoining this base region in a longitudinal direction of the plastics material container, wherein this main body has a peripheral wall extending completely around in a peripheral direction of the plastics material container, and a mouth region with a container mouth following at least indirectly to this main body in the longitudinal direction, wherein this peripheral wall of the main body (see side panel 40 of Fig. 4A-C) has at least one first groove and/or protrusion extending in a first direction and at least one second groove and/or protrusion extending in a second direction, wherein the first groove and/or protrusion and the second groove and/or protrusion intersect in at least one first intersection region in the peripheral wall, characterised in that at least two base grooves and/or base protrusions are arranged in the base region and at least one base groove and/or base protrusion transitions in a branching region into at least two grooves and/or protrusions formed in an outer peripheral wall of the container. wherein at least one of the first groove and/or protrusion, the second groove and/or .

    PNG
    media_image1.png
    742
    543
    media_image1.png
    Greyscale




Claims 1, 2, 4, 8-9, 11-12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arcuri Neto (WO 2009/039595).
Regarding Claim 1, Arcuri Neto discloses a plastics material container (flask F, Figure 16) with a base region (element A in the annotated figure below where between the arrows is the base region), a main body (element B in the annotated figure below) adjoining this base region (the based region is connected to the main body of the flask F in Figure 16 in a longitudinal direction with element L) in a longitudinal direction (element L in the annotated figure below) of the plastics material container, wherein this main body has a peripheral wall (element E in the annotated figure below) extending completely around in a peripheral direction of the plastics material container (the peripheral wall is completely around in a peripheral direction of the flask F, annotated figure), and a mouth region (element C in the annotated figure below) with a container mouth (element D in the annotated figure below) following at least indirectly to this main body in the longitudinal direction (the container mouth extends in the longitudinal direction, annotated figure), wherein this peripheral wall of the main body has at least one first groove and/or protrusion extending in a first direction (external rib 7a extending from the lower left to the upper right of the flask F, annotated figure) and at least one second groove and/or protrusion extending in a second direction (molding ribs 7 extending from the bottom of the flask F to the container mouth of flask F, annotated figure), wherein the first groove and/or protrusion and the second groove and/or protrusion intersect in at least one first intersection region in the peripheral wall (the external rib 7a intersects the molding rib 7 in multiple areas along the peripheral wall E and the molding rib 7 may be external on the flask F; Page 9 Lines 25-27 – Page 10 Line 1), characterized in that at least two base grooves and/or base protrusions are arranged are in the base region (the base region contains a portion of the multiple molding ribs 7 and the multiple external ribs 7a) and at least one base groove and/or base protrusion transitions in a branching region (the intersection circled in element F, annotated figure) into at least two grooves and/or protrusions formed in the peripheral wall (from left to right, the intersection circled in element F shows the molding rib 7 arranged from the lower left to the upper right and the external rib 7a arranged from the bottom to the top of the flask while all being on the peripheral wall E, annotated figure).
Regarding the portion of claim 1 that has been added to the last four lines, the underlined portion, this wherein clause represents a product-by-process (PBP) limitation which discusses the method of forming.  The grooves or protrusions are introduced by a blow molding operation.  The final product of the container is what is being claimed.  The structure of the container is not different just because the container is formed by blow molding or the grooves or protrusions are introduced by a blow molding operation.
This rejection is explained with reference to Fig. 16 of Arcuri Neto which represents a final product container (flask) after blow molding.  The flask of Fig. 16 of Arcuri Neto has ribs 7 and ribs 7a.

	Regarding Claim 2, Arcuri Neto discloses wherein at least one groove and/or protrusion has a portion extending through the intersecting region and this portion extending substantially in a straight line (the circled element G contains an intersecting portion of the molding ribs 7 and external rib 7a where the external rib extends substantially in a straight line, annotated figure).

	Regarding Claim 4, Arcuri Neto discloses wherein at least one groove and/or protrusion is continuous in the intersection region (the circled element G shows an intersection region where the molding rib 7 is continuous through the intersection region, annotated figure) and/or or designed to run into the intersection region (the circled element G shows the molding rib 7 is designed to run into the intersection region, annotated figure).

	Regarding Claim 8, Arcuri Neto discloses wherein the plastics material container has at least one further groove and/or protrusion (element H in the annotated figure below) in the wall which forms at least one intersection region with the first and/or second groove and/or protrusion (element I in the annotated figure below where the additional rib intersects with the external rib 7a).

Regarding Claim 9, Arcuri Neto discloses wherein at least one groove and/or protrusion extends at least in sections spirally around the longitudinal direction of the container (the molding ribs 7 are spirally around the container in the longitudinal direction L, annotated figure).

Regarding Claim 11, Arcuri Neto discloses a blow mound (two-half mold 5, Figures 1-3) for producing plastics material containers with a first side part (left side of the two-half mold 5 in Figure 1) and a second side part (right side of the two-half mold 5 in Figure 1), which in an assembled state of the blow mound enclose at least one cavity (combining the two half-molds 5 creates a hollow area or a cavity, Figures 2-3), inside which plastics material parisons (plastic parison 6, Figures 1-3) can be formed into the plastics material containers (the blow mold process creates an equivalent plastic container [flask]; Page 9, Lines 5-13), wherein this blow mound has a shaping inner wall (see Figure 4 which shows the molding ribs 7 with the core 3 to shape the walls of the container; Page 10, Lines 2-12) for producing the wall of the plastics material containers, characterized in that the shaping internal wall of the blow mound is formed in such a way that it is suitable for producing a container (see Figures 1-4 and Page 10, Lines 2-12).

    PNG
    media_image2.png
    595
    766
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri Neto (WO 2009/039595).
Regarding Claim 3, Arcuri Neto does not appear to disclose wherein the first groove and/or protrusion and the second groove and/or protrusion intersect in the intersection region at a predetermined intersection angle and this intersection angle is at least one of greater than 0.1 degrees, greater than 10 degrees, greater than 20 degrees, and greater than 30 degrees.
Applicant has not disclosed that having the first a groove and/or protrusion and the second groove and/or protrusion intersect at these angles or greater solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Arcuri Neto such that the intersection angle be greater than 30 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Arcuri Neto.

Regarding Claim 5, Arcuri Neto does not appear to disclose wherein at least one groove and/or protrusion has an aperture angle of more than 10 degrees, more than 20 degrees, more than 30 degrees, more than 40 degrees, more than 50 degrees, and more than 60 degrees.
Applicant has not disclosed that having at least one groove and/or protrusion having an aperture angle containing any of these angles or greater solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Arcuri Neto such that the aperture angle be greater than 

Regarding Claim 6, Arcuri Neto does not appear to disclose wherein at least one groove and/or protrusion has an aperture angle of less than 170, less than 150, less than 130, less than 110, less than 100, less than 90, less than 80.
Applicant has not disclosed that having at least one groove and/or protrusion having an aperture angle containing any of these angles or less solves any stated problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Arcuri Neto such that the aperture angle be less than 80 degrees because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Arcuri Neto.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri Neto (WO 2009/039595) in view of Kira (U.S. Patent Application Publication No. 2015/0314907).
Regarding Claim 7, Arcuri Neto discloses the limitations of Claim 1. However, Arcuri Neto does not appear to disclose wherein at least one groove and/or protrusion has a straight groove base.
Kira teaches wherein at least one groove and/or protrusion has a straight groove base (element A in the annotated figure of Figure 2 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the limitations of Arcuri Neto to include wherein at least one groove and/or protrusion has a straight groove base as taught by Kira in order to make cleaning the grooves of a bottle easier by having more space towards the base of the groove.

    PNG
    media_image3.png
    635
    445
    media_image3.png
    Greyscale

Regarding Claim 10, Arcuri Neto discloses the limitations of Claim 1. However, Arcuri Neto does not appear to disclose wherein at least one intersection region is formed as a depression into which the at least one groove and/or protrusion runs.
Kira further teaches wherein at least one intersection region (lateral grooves 19, Figure 2) is formed as a depression (constricted portion 11, Figure 2) into which the at least one groove and/or protrusion runs (the lateral grooves 19 intersect and run in the constricted portion 11 on the bottle 1, Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the limitations of Arcuri Neto to include wherein an intersection region is formed as a depression into which the at least one groove and/or protrusion runs as taught by Kira in order to provide additional grip to the user when holding the bottle in the intersection region containing the depression (also see Paragraph 0058).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri Neto in view of Xiong (CN 2558598).
Arcuri Neto discloses a groove with a positive gradient.  Arcuri Neto doesn’t disclose a groove with a negative gradient.  Xiong teaches a group of orthogonal spiral line grooves 4 that form a crossing grid pattern of grooves 4 wherein the grooves with a positive gradient cross with grooves with a negative gradient.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the groove pattern to have grooves with a negative gradient to supplement the grooves having the positive gradient to provide an easy shrink bottle and for the shrinkage to be uniform and reliable.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcuri Neto in view of Darr et al. (US 2008/0223816) (Darr).
Acuri Neto fails to disclose supporting feet.  Darr teaches supporting feet of a plastics material container formed by at least two base grooves in the base region, the base grooves also serve as tension bands.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add onto or extend base grooves to the bottom surface to form supporting feet between .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oostwouder in view of Darr et al. (US 2008/0223816) (Darr).
Oostwouder fails to disclose supporting feet.  Darr teaches supporting feet of a plastics material container formed by at least two base grooves in the base region, the base grooves also serve as tension bands.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add onto or extend base grooves to the bottom surface to form supporting feet between the grooves as such supporting feet provide a stable support for the bottle that resists tipping as well as adding reinforcing strength to prevent deformation when downward pressure, stacking load or an impact occurs.  The grooves serve as tension bands.

Response to Arguments
Applicant’s arguments with respect to the anticipation rejection (102 rejection) with Darr has been fully considered and are persuasive.  This rejection has been withdrawn. 
Re Arcuri Neto, applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive.  Applicant states that Arcuri Neto doesn’t teach each and every element of the claims.  Applicant alleges a distinction between an intersection region and a branching region.  These terms are broadly interpreted and there is no specific definition offered by applicant within the written specification as originally filed.  A plain and ordinary definition is applied to these terms.  The branching within claim 1, lines 10-11 is stated as “at least one base groove and/or base protrusion transitions in a branching region into at least two grooves and/or protrusions.”  Applicant’s interpretation is “only one 
With regard to “an outer peripheral wall.”  Applicant interprets this term as the outer surface of the outer peripheral wall.  A wall or sidewall of the container has two surfaces, an inner surface and an outer surface.  Applicant’s interpretation is again unreasonable and inconsistent.  Applicant states in remarks filed October 20, 2020, paragraph bridging pages 7 and 8, lines 9-10 that “internal ribs are not on the outer peripheral wall.”  Internal ribs or external ribs are certainly on the outer peripheral wall.
The Office can’t discount or ignore what is shown in Fig. 16 which is the final product after fully molded and removed from the mold.  The ribs are there and the mold is no longer abutting the external surface of the outer peripheral wall.
Regarding the statements made in the paragraph bridging pages 7 and 8 of applicant’s remarks filed October 20, 2020, lines 8-9, stating “(Applicant still maintains this rib is not present in the final product),” these statements are not well taken.  It is understood that Arcuri Neto states on page 11, second full paragraph the following:

    PNG
    media_image4.png
    276
    589
    media_image4.png
    Greyscale

Essentially, applicant treats this statement, particularly, “loses its shape” as though the ribs 7a disappear.  It is not understood by the Office why applicant makes that assumption and this interpretation is not consistent with what is shown in Fig. 16.  Applicant hasn’t considered that the rib is still present, however, of different shape.  “Loses its shape” would be consistent with a change in profile, such as, a decreased height rib.  Unfortunately, there is no further guidance of what “loses its shape” means.  
The method of making by blow molding is typical.  A parison 6 is placed within an internal mold cavity formed by split halves 5 of a blow mold.  The parison 6 is much smaller when first placed in the mold cavity prior to the blow-forming operation.  The parison effectually enlarges and expands to the internal dimensions of the mold cavity.  Any blow molding operation would effectually modify, change or “loses its shape” of an external part.  Also, “loses its shape” is qualified by “when abutting the mold.”  When external rib 7a contacts the inner surface of the mold, Arcuri Neto doesn’t state exactly what happens to the rib.  Certainly, there is some modification of shape of the rib.  However, the rib maintains its presence providing “better reinforcement to the flask wall.”  “Only visible when made in translucid material and therefore not impairing the external flask (F) printing or labeling process.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733